Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Based on the most recent set of claims filed 04/19/22 and the interview held 06/30/22, Claims 21-30 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nathan Cassell on 06/30/22.
Based on the most recent set of claims filed 04/19/22 and the interview held 06/30/22, the application has been amended as follows: 

Claim 21 has been amended as follows:
21. (Currently amended) A delivery system for placing an interbody implant into an intervertebral space of a patient, said delivery system comprising:      a first elongated plate having an inner surface, an outer surface, a proximal portion, a distal portion, at least one notch near the distal portion of the first elongated plate, and an external planar surface, wherein the distal portion is sized and shaped to fit into the intervertebral space, and wherein the first elongated plate comprises a first finger loop having an open portion;      a second elongated plate having an inner surface, an outer surface, a proximal portion, a distal portion, and an external planar surface, wherein the distal portion is sized and shaped to fit into the intervertebral space, wherein the first elongated plate is disposed over the second elongated plate, and wherein the second elongated plate comprises a second finger loop having an open portion;      wherein at least one of the first elongated plate and the second elongated plate further comprises one or more rails extending therefrom, wherein the one or more rails are configured to end prior to the distal portion of the respective elongated plate, and wherein the one or more rails are configured to guide the interbody implant;      and      an expandable member disposed over and coupled to the outer surfaces of each of the first and second elongated plates, wherein the expandable member is configured to receive the interbody implant, wherein the expandable member is disposed between the proximal and distal portions of the first and second elongated plates such that the expandable member is configured to remain outside of the intervertebral space, wherein the expandable member engages the at least one notch of the first elongated plate to prevent axial migration of the expandable member along a length of the first elongated plate, and wherein the expandable member does not extend past the distal portions of the first and second elongated plates.  

Claim 22 has been amended as follows:
22. (Currently amended) The delivery system of claim 21, wherein the at least one notch is on a medial edge of the first elongated plate.  

Claim 23 has been amended as follows:
23. (Currently amended) The delivery system of claim 21, wherein the at least one notch is on a lateral edge of the first elongated plate.  


Claim 24 has been amended as follows:
24. (Currently amended) The delivery system of claim 21, wherein the at least one notch of the first elongated plate comprises two notches.  


Claim 25 has been amended as follows:
25. (Currently amended) The delivery system of claim 24, wherein the two notches of the first elongated plate are [[placed]] on opposite sides of the first elongated plate.  

Claim 26 has been amended as follows:
26. (Currently amended) The delivery system of claim 21, wherein the second elongated plate further comprises at least one notch.  

Claim 27 has been amended as follows:
27. (Currently amended) The delivery system of claim 26, wherein the at least one notch [[on]] of the second elongated plate is on a medial edge of the second elongated plate.  

Claim 28 has been amended as follows:
28. (Currently amended) The delivery system of claim 26, wherein the at least one notch [[on]] of the second elongated plate is on a lateral edge of the second elongated plate.  

Claim 29 has been amended as follows:
29. (Currently amended) The delivery system of claim 21, wherein the second elongated plate further comprises two notches.  

Claim 30 has been amended as follows:
30. (Currently amended) The delivery system of claim 29, wherein the two notches of the second elongated plate are [[placed]] on opposite sides of the second elongated plate.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly a delivery system for placing an interbody implant into an intervertebral space of a patient, said delivery system comprising: a first elongated plate having an inner surface, an outer surface, a proximal portion, a distal portion, at least one notch near the distal portion of the first elongated plate, and an external planar surface, wherein the distal portion is sized and shaped to fit into the intervertebral space, and wherein the first elongated plate comprises a first finger loop having an open portion; a second elongated plate having an inner surface, an outer surface, a proximal portion, a distal portion, and an external planar surface, wherein the distal portion is sized and shaped to fit into the intervertebral space, wherein the first elongated plate is disposed over the second elongated plate, and wherein the second elongated plate comprises a second finger loop having an open portion; wherein at least one of the first elongated plate and the second elongated plate further comprises one or more rails extending therefrom, wherein the one or more rails are configured to end prior to the distal portion of the respective elongated plate, and wherein the one or more rails are configured to guide the interbody implant; and an expandable member disposed over and coupled to the outer surfaces of each of the first and second elongated plates, wherein the expandable member is configured to receive the interbody implant, wherein the expandable member is disposed between the proximal and distal portions of the first and second elongated plates such that the expandable member is configured to remain outside of the intervertebral space, wherein the expandable member engages the at least one notch of the first elongated plate to prevent axial migration of the expandable member along a length of the first elongated plate, and wherein the expandable member does not extend past the distal portions of the first and second elongated plates, and there is no reasonable motivation to modify the art of record to have these features.
The closest prior art of record appears to be: Frey et al. (US PG Pub No. 2009/0281551).
Frey et al. discloses a delivery system for placing a vertebral implant into an intervertebral space of a patient, comprising an insertion tool having upper and lower elongated portions, and an expandable member disposed over and coupled to outer surfaces of each of the upper and lower elongated portions, but Frey et al. fails to disclose first and second finger loops, rails extending from the elongated portions and configured to guide the implant, and at least one notch on the upper elongated portion near the distal end thereof, wherein the expandable member engages the at least one notch to prevent axial migration along a length of the upper elongated plate. Furthermore, there is no reasonable motivation to modify Frey et al. as claimed without destroying the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JESSICA WEISS/Primary Examiner, Art Unit 3775